Citation Nr: 1120727	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  09-34 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for left ear hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel

INTRODUCTION

The appellant had active service from May 1964 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In February 2009, the appellant presented testimony at a personal hearing conducted at the Des Moines RO before a Decision Review Officer (DRO).  A transcript of this hearing has been associated with the appellant's claims folder.

The appellant requested a Travel Board hearing before a Veterans Law Judge. However, a March 2011 report of contact reflects that the appellant withdrew the hearing request.  Therefore, the Board may proceed to adjudicate this appeal.

The issues of entitlement to service connection for right ear hearing loss and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There has been no demonstration by competent medical or competent and credible lay evidence that left ear hearing loss is related to or proximately due to service.  


CONCLUSION OF LAW

Left ear hearing loss was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim for entitlement to service connection for left ear hearing loss.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter dated in June 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records, a VA examination report and a private treatment record are in the file.  The appellant submitted a VA Form 21-4142, Authorization and Consent to Release Information to VA dated in June 2009, which listed two physicians, a medical center and the Maytag Company as sources of information.  The appellant did not provide an address for the physicians and noted that he could not provide any information at this time as both doctors had passed away.  He also noted that the hospital records do not go back that far and that he could not obtain records from the Maytag Company because the company was sold to Whirlpool.  As the appellant has indicated that the hospital records were not pertinent, and did not provide an address for the physicians or Maytag Company, the Board finds that any further attempt to obtain such records would be futile.  The appellant has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a July 2008 audiological examination to obtain an opinion as to whether any hearing loss found in the examination was the result of service.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  For the reasons discussed below, the Board finds that the VA examiner's rationale for 

the opinion was adequate concerning the appellant's left ear hearing loss claim.  Therefore, the Board finds that the examination is adequate for his claim for entitlement to service connection for left ear hearing loss.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as hearing loss, as an organic disease of the nervous system, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

III. Analysis

The appellant contends that he has hearing loss as a result of in-service exposure to hazardous noise.  For the reasons that follow, the Board concludes that service connection for left ear hearing loss is not warranted.

The appellant was evaluated in a VA audiological examination on July 2008.  In the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
40
60
70
75

Speech audiometry revealed speech recognition ability of 84 percent in the left ear.  The July 2008 VA examiner diagnosed the appellant with mild sloping to severe sensorineural hearing loss in the left ear.  Pursuant to the standard set forth in 38 C.F.R. § 3.385, the record establishes that the appellant has current left ear hearing loss disability for VA purposes.  Therefore, the Board finds that the first element of a service connection claim, that of a current disability, has been met for the appellant's left ear hearing loss claim.

In evaluating the second element of service connection, that of in-service incurrence, 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a) provide that due consideration shall be given to the places, types, and circumstances of a veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  At the February 2009 RO hearing, the appellant reported that he worked as an artillery man while on active duty in Europe.  (See February 2009 RO Hearing Transcript (Tr.) at p. 2).  He reported that he fired guns daily, approximately 100 rounds per day.  (Id.).  At the July 2008 VA examination, the appellant reported that no hearing protection devices were issued or worn.  The appellant's DD Form 214 indicates that his Military Occupational Specialty was field artillery crewman.  A certificate awarded to the appellant in April 1966 and his DD Form 214 reflect that the appellant served in Battery "A", 1st Battalion, 22nd Artillery, Fourth Armored Division Artillery.  A Health Record Abstract of Service indicates that the appellant served in Germany.  Based on this history, the Board finds the appellant was likely exposed to loud noise in-service.  However, for service connection to be granted, competent evidence must show that the appellant has a current chronic disability that is at least as likely as not attributed to service.  

The appellant underwent a pre-induction hearing examination in January 1964.  Pure tone thresholds, in decibels, converted from American Standards Associates (ASA) units to reflect the current International Standards Organization (ISO) and American National Standards Institute (ANSI) standard, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
15
-
0

A May 1964 audiogram may be interpreted as reflecting puretone thresholds, in decibels, converted from ASA units to reflect the current ISO and ANSI standard, as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
20
10
10
10
10

The evaluations indicate that the appellant had normal left ear hearing at the time of his entry into service.

The appellant's service treatment records are entirely negative for any complaint, treatment, or diagnosis of hearing loss.  The appellant underwent another hearing examination at the time of his separation from the service in March 1966.  Pure tone thresholds, in decibels, converted from ASA units to reflect the current ISO and ANSI standard, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
10
-
5

The results of the audiometric test indicate the appellant did not have left ear hearing loss at the time of his separation from service.  See Hensley v. Brown, 5 Vet.App. 155, 157 (1993).

Following service, the first evidence of left ear hearing loss is the January 2008 audiometric test which reflects that the appellant had sensorineural hearing loss disability in the left ear.  The report noted that the appellant had a history of noise exposure in the military and a factory.  At the July 2008 VA examination, the appellant reported that he worked in a factory as a store keeper on the dock where it was not noisy.  He reported no recreational exposure to noise.  At the February 2009 RO Hearing, the appellant reported that he did not go on sick call for hearing loss during service.  (See February 2009 Hearing Transcript (Tr.) at p. 3).  When the appellant was asked about the onset of his hearing loss, he stated that everyone in the artillery spoke loudly because everyone had lost their hearing.  He reported that he did not really notice hearing loss until his wife would talk and he could not understand her.  (Id.).  He stated that he was married in February 1968.  (Tr. at p.4).  The appellant reported that he had hearing tests when he worked for Maytag, but the records are gone.  He also stated that he went to a specialist and had an MRI done in 1966 when he started at Maytag for his hearing.  (Tr. at p. 5).  He stated that he did not have any other hearing tests prior to the January 2008 private audiometric test.  (Tr. at p. 5).  


The appellant is competent to comment on his symptoms, but not the cause.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The appellant may also report whether his symptoms have been continuous since service.  The appellant has not reported that he has had symptoms of hearing loss since service.  At the February 2009 hearing, the appellant stated that he did not notice hearing loss until he could not understand his wife.  (Tr. at p. 3).  He was married in February 1968, more than a year following service.  Although he reported that everyone in the artillery spoke loudly, he did not specifically assert that he has experienced symptoms of hearing loss since service.  As the appellant's statements do not establish continuity of symptomatology, the Board must evaluate whether the evidence demonstrates a nexus between the current left ear hearing loss and his exposure to loud noise in service.               

The July 2008 VA examiner opined that the appellant's hearing loss was not caused by or a result of military noise exposure.  The examiner stated that the appellant's hearing acuity on entrance and separation examinations was within normal limits.  As discussed below, this statement is inaccurate concerning the appellant's right ear hearing loss, as there was evidence of right ear hearing loss on the separation examination report.  However, as noted above, there was no evidence of left ear hearing loss in the appellant's entrance and separation examination reports.  Thus, the VA examiner's statement is accurate in regard to the appellant's left ear hearing.  The VA examiner's opinion was based on his review of the appellant's claim folder and the appellant's report of his history.  The Board finds the VA examiner's opinion to be probative based on the review of the claims folder, audiological examination, and rationale for the opinion.  

The appellant has expressed a belief that he has hearing loss that is causally related to active service, and that such hearing loss should be service-connected.  The Board notes that the appellant can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service and witnessing events.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although a lay person may be competent to report the etiology of a disability, hearing loss is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant were competent to provide an opinion as to the etiology of a disorder which is typically confirmed by audiological examination, the Board finds that the probative value of any such opinion is outweighed by that of the July 2008 VA examiner, who has education, training and experience in evaluating the etiology of a hearing loss disability.  The VA examiner reviewed the appellant's claims folder and opined that the appellant's hearing loss was not caused by or a result of military noise exposure.   

The Board finds that a preponderance of the evidence is against a grant of service connection for left ear hearing loss.  The evidence does not support a finding that there was a nexus between the appellant's current left ear hearing loss and his exposure to loud noise in service.  The appellant's separation examination of March 1966 indicates he did not have left ear hearing loss when he left the service.  There is no documentation of left ear hearing loss in the record until the January 2008 private audiometric test report, dated more than 40 years after service.  The appellant has not specifically contended that he has had symptoms of left ear hearing loss since service.  Although the Board has considered the appellant's assertion that his left ear hearing loss is related to service, the appellant is not competent to provide an opinion as to the etiology of his left ear hearing loss, and the Board finds the VA examination and service treatment records to be more probative.  There is no evidence of record supporting a nexus between the appellant's left ear hearing loss and service.  At the February 2009 RO hearing, the appellant stated that no one had told him that his hearing loss was due to service.  (Tr. at p. 6).  

The Board has also considered whether presumptive service connection for chronic disease is warranted for left ear hearing loss.  Left ear hearing loss, as an organic disease of the nervous system, will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.  In order for the presumption to operate, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  The evidence of record does not establish any clinical manifestations of left ear hearing loss within the applicable time period.  As such, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  

In sum, the Board finds that the evidence is sufficient to establish that the appellant was exposed to loud noise in service.  Further, according to the findings of the July 2008 VA audiological examination, the appellant has a current left ear hearing loss  disability for VA purposes.  However, the Board finds the evidence does not support a finding that the appellant's left ear hearing loss was caused by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for left ear hearing loss on a direct-incurrence basis, including on presumptive grounds.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for left ear hearing loss is denied.


REMAND

The appellant contends that he is entitled to service connection for hearing loss due to exposure to loud noise in service.  The appellant was provided with a VA examination in July 2008.  The reported audiometric findings revealed right ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385 (2010).  The VA examiner concluded that the appellant's hearing loss was not caused by or a result of military noise exposure.  In the rationale for the opinion, the VA examiner stated that hearing acuity on entrance and separation examination was within normal limits.  The Board observes that in a March 1966 separation examination, audiometric examination revealed pure tone thresholds, in decibels, converted from ASA units to reflect the current ISO and ANSI standard, were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
35

The Board observes that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In light of the decision in Hensley, it is clear that right ear hearing loss was demonstrated on audiometric examination in March 1966, as a 35 decibel threshold level was recorded for the right ear.  This clinical demonstration is in contrast to the July 2008 VA examiner's observation as to the appellant's hearing status in service.  

In view of the above, the Board finds that the July 2008 VA medical opinion is inadequate to adjudicate service connection for right ear hearing loss.  The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2010) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  Thus, another VA medical opinion is required in this case relative to the etiology of the right ear hearing loss disability.

Additionally, the July 2008 VA examiner also found that the appellant's tinnitus is at least as likely as not a symptom associated with hearing loss.  As the VA examiner indicated that the appellant's tinnitus is related to his hearing loss, the issue of entitlement to service connection for tinnitus is inextricably intertwined with the issue of entitlement to service connection for right ear hearing loss.  Thus, the issue must also be remanded.    

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims folder to an appropriate VA examiner to determine the etiology of the current right ear hearing loss disability.  Following a review of the relevant evidence in the claims file, including the appellant's service treatment records and the July 2008 VA examination, the examiner is asked to opine whether it is at least as likely as not that any current right ear hearing loss disability is causally related to the appellant's military service.  In this regard, the examiner must also state whether there was any clinically significant change in the Veteran's right ear hearing ability in service, to include a comparison of the May 1966 separation examination audiometric findings to the January 1964 pre-induction audiometric examination findings, and March 1964 audiometric examination findings.

The VA examiner is requested to take into account:        

(1) that the pure tone thresholds reported, in decibels, on audiometric examinations in service in January and March 1964, and in May 1966, must be converted from American Standards Associates (ASA) units to reflect the current International Standards Organization (ISO) and American National Standards Institute (ANSI); and that as such, 

(2) right ear hearing loss was demonstrated on the appellant's separation audiometric examination in March 1966 pursuant to Hensley v. Brown, 5 Vet. App. 155, 157 (1993), as a 35 decibel threshold level was recorded for the right ear.  

The VA examiner is also requested to note that even if a appellant's service treatment records do not contain evidence of a right ear hearing loss disability for VA purposes, pursuant to 38 C.F.R. § 3.385, in service or at service separation, service connection for right ear hearing loss disability can still be established if medical evidence shows that a current hearing loss disability is actually due to incidents during service, to include acoustic trauma and/or demonstration of hearing loss in service on audiometric examination, to include on separation from service.  Hensley, 5 Vet. App. at 157.

An additional examination of the appellant should be scheduled only if deemed necessary to provide the requested opinion.

The VA clinician is requested to provide a thorough rationale for all opinions provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  

The VA examiner should also provide an opinion as to whether it is at least as likely as not that the appellant's tinnitus is causally related to or aggravated by his right ear hearing loss.

It would be helpful if the examiner would use the following language, as may be appropriate: 'more likely than not' (meaning likelihood greater than 50%), 'at least as likely as not' (meaning likelihood of at least 50%), or 'less likely than not' or 'unlikely' (meaning that there is a less than 50% likelihood).

The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for right ear hearing loss disability and entitlement to service connection for tinnitus.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


